Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Newly submitted claims 21-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Sub-combination new claim 21 is directed to a mounting clip with a tine hole that receives a shaft of the tine and retains a tine through engagement of a retaining member against the mounting clip. The combination claim 1 does not require a shaft, a tine hole in a mounting clip that retains the tine,  the shaft received in the tine hole, the retaining member engages the mounting clip; it is further noted that while the retaining member includes a ball shape member, however it is not specifically and particularly claimed that the ball shape member engages the mounting clip.
The combination claim 1 does not require the particulars of the sub-combination (new claim 21).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


[AltContent: connector]Claims 12, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luther et al (3226922).
[AltContent: ][AltContent: connector][AltContent: connector]
[AltContent: textbox (a bend that forms a substantially 150° angle between a first section and a second section of the tine)][AltContent: arc][AltContent: connector]
    PNG
    media_image1.png
    270
    261
    media_image1.png
    Greyscale



[AltContent: textbox (Tine shaft )][AltContent: textbox (Ball shaped retaining member at the first end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    270
    208
    media_image2.png
    Greyscale

12. (currently amended) A hay rake tooth assembly for use with a mounting clip on a hay rake wheel rim, comprising: 
a tine extending between a first end and a second end (16); 
the tine having a retaining member (ball shaped retaining member, marked up) at the first end and a shaft (marked up); the tine having a bend that forms a substantially 150° angle between a first section and a second section of the tine (Applicant’s specification provides support for the claim as “the first section 54 and the second section 56 form an approximately 150° angle”; as marked up above, the “bend” between the 1st & 2nd section approximately IS 150° angle); and 
the retaining member having a ball-like shape (marked up).  
[AltContent: textbox (Tine shaft diameter is smaller than the tine hole diameter)][AltContent: textbox (The greatest diameter of the retaining member is larger than the tine hole )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    206
    181
    media_image3.png
    Greyscale

16. (original) The assembly of claim 12 wherein the shaft is configured to have a diameter smaller than the diameter of a tine hole in the mounting clip, and the retaining member has a diameter larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member (NOTE: the preamble of claim 12, does not recite a combination, i.e. “for use with a mounting clip”; however, as shown in fig 2 and fig 3, as marked up, the shaft diameter is smaller, and the retaining member is larger).  


[AltContent: textbox (the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion above a tine hole of the mounting clip)][AltContent: arrow]

    PNG
    media_image4.png
    237
    234
    media_image4.png
    Greyscale


19. (currently amended) The assembly of claim 12 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion above a tine hole of the mounting clip (the alternate swedged portion is shown/taught above).  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al (3226922).

In order to expedite prosecution, the matter of relative dimensions also further addressed here: 

16. The assembly of claim 12 wherein the shaft is configured to have a diameter smaller than the diameter of a tine hole in the mounting clip, and the retaining member has a diameter larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member

It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the diameters of Luther as claimed, because a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results, a person of ordinary skill would have found it obvious.
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al (3226922), in view of Wood (3531927).

Luther teaches the claimed invention, however the relative dimensions (recited in claim 17) is best addressed here:

It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the diameters of Luther as claimed, because a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results, a person of ordinary skill would have found it obvious.
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).

Luther teaches the claimed invention, except a protruding portion and/or a swedged portion and the following intended use / capability:

17. The assembly of claim 16 further comprising a protruding portion (addressed below) of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft (relative dimension is addressed above).  

18. (currently amended) The assembly of claim 17 wherein the protruding portion is configured to permit the shaft to move along the length of the difference in diameter between the shaft and the tine hole.  

19. (currently amended) The assembly of claim 12 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion above a tine hole of the mounting clip (an alternate swedged portion is best taught in Wood below).  

	
Wood teaches that it has been old and well known in the art to use a tine shaft receiving socket / protruding portion / swedged portion: 

[AltContent: textbox (socket/protrusion/swedge )][AltContent: arrow]
    PNG
    media_image5.png
    418
    245
    media_image5.png
    Greyscale


	“(4) The block is formed with an opening in register with but of a smaller size than the socket, and the end portion of a raking tooth is inserted in the socket through the opening so that a portion of the block surrounding the opening frictionally grips the tooth and holds it in place. A major portion of the tooth projecting outwardly from the socket and block is longitudinally curved. The tooth is prevented from turning in the socket either by a transversely elongated cross-section or by a longitudinal curvature of the socket and socketed tooth portion.
(5) This invention relates to new and useful improvements in rotary raking wheels of the general type used on side delivery rakes or the like, and in particular the invention concerns itself with resiliently yieldable mounting of a raking tooth on the rim of the wheel, which mounting affords the tooth a certain amount of controlled movement so that it does not become bent, broken or otherwise damaged during the raking operation.”

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tine assembly of Luther with the teachings of Wood, because the socket or swedged portion and/or a protruding portion affords the tooth a certain amount of controlled movement as claimed, so that the tine shaft does not become bent, broken or otherwise damaged (quote above in Wood).



Claim(s) 1-6, 8, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishbaugh (3401515), in view of Luther et al (3226922).


[AltContent: textbox (the elongated channel engages a wheel rim along the length)][AltContent: arrow]Fishbaugh teaches the claimed invention, except the design shape of the retaining member:

[AltContent: textbox (1st & 2nd ends, in between a central portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    360
    397
    media_image6.png
    Greyscale



[AltContent: textbox ((1) at least two laterally widened sections along the elongated channel )][AltContent: textbox ((2) at least two laterally widened sections along the elongated channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (the flanges are configured to extend opposing sides of the wheel rim)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    297
    116
    media_image7.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (at least one end of the elongated channel extends beyond both of the laterally widened sections)][AltContent: arrow]
    PNG
    media_image6.png
    360
    397
    media_image6.png
    Greyscale

    PNG
    media_image8.png
    266
    463
    media_image8.png
    Greyscale




1. (original) A mounting clip, comprising: 
an elongated channel (clip 3) that extends the length of the mounting clip and having a first end, a central portion, and a second end, wherein the elongated channel engages a wheel rim along the length of the elongated channel (shown/taught above); 
the elongated channel having a base (shown/marked up) and radially extending flanges (flanges 25, 26), wherein the flanges are configured to extend opposing sides of the wheel rim (NOTE: the “wheel rim” is not claimed positively & particularly in a combination; however, in the prior art is shown/taught the intended use / capability of the flanges with respect to the rim); 
at least two laterally widened sections along the elongated channel (NOTE: “laterally” can be interpreted in two different ways, see (1) or (2) above); 
wherein at least one end of the elongated channel extends beyond one of the laterally widened sections (“both” are shown/taught above, see dependent claim 3); 

[AltContent: textbox (retaining member at the first end)][AltContent: arrow][AltContent: textbox (the tines each extend between a first end and a second end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (tines extend radially outward around the circumference of the wheel rim and in the opposite direction of and in parallel-spaced alignment to the radially extending flanges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    360
    397
    media_image6.png
    Greyscale



a plurality of teeth assemblies having tines (tine 13) are secured to the mounting clip such that the tines extend radially outward around the circumference of the wheel rim and in the opposite direction of and in parallel-spaced alignment to the radially extending flanges (shown/taught above, see fig 2); 
the tines each extend between a first end and a second end (marked up); and 
the tine having a ball-shaped retaining member (head 14) at the first end (the retaining member is marked up; however, the design shape or choice is “disc” like).  

The court has held that the shape of the claimed device is a design choice that a person of ordinary skill would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Luther teaches the design shape of the retaining member is well known in the art:
[AltContent: textbox (the tine having a ball-shaped retaining member at the first end)][AltContent: arrow]

    PNG
    media_image4.png
    237
    234
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick & choose the design for the retaining member (head 14) of Fishbaugh with the teachings of Luther, because the shape of the retaining element is a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results, and may be selected from any known shape to achieve the desired characteristics best suited to the intended use. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)




2. (original) The clip of claim 1 wherein there are three laterally widened sections along the elongated channel (as shown in (2) there is at least three widened sections; however, in if the alternate embodiment is chosen (1), then see below).

It would have been obvious to pick and choose from any obvious & logical number of widened sections, such as: by using a longer clip with necessary multi wide sections, would minimize the number of parts, i.e. clips, used around the wheel rim.


 
3. (original) The clip of claim 1 wherein the first and the second end extend beyond the at least two laterally widened sections (shown/taught above, already addressed in cl. 1).

[AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (At least one opening)][AltContent: arrow]
    PNG
    media_image9.png
    104
    130
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: textbox (flanges that extend radially inwardly from the base)]
    PNG
    media_image10.png
    243
    243
    media_image10.png
    Greyscale

4. (currently amended) The clip of claim 1 wherein the base has at least one opening and a pair of flanges that extend radially inwardly from the base (marked up).  

[AltContent: textbox (flanges of the widened section)][AltContent: arrow]
    PNG
    media_image6.png
    360
    397
    media_image6.png
    Greyscale


5. (original) The clip of claim 4 wherein the pair of flanges are longer at the first end, the second end, and the central portion (in further view of claim 2 discussion, when multiple wide flanges are used, it would be obvious that each widened section would be spaced: each ends and central section, using sound engineering skill and design).  

[AltContent: textbox (a bend positioned between the first end and the second end)][AltContent: arrow]
    PNG
    media_image11.png
    248
    111
    media_image11.png
    Greyscale


6. (original) The assembly of claim 1 further comprising a bend positioned between the first end and the second end (marked up).  

[AltContent: textbox (greatest diameter of the retaining member larger than the hole diameter)][AltContent: textbox (one opening/hole at the base)][AltContent: textbox (Shaft diameter smaller than the diameter of the hole)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    266
    463
    media_image8.png
    Greyscale




8. (currently amended) The assembly of claim 1 wherein the tine has a shaft that is configured to have a diameter smaller than the diameter of a tine hole in the mounting clip, and the retaining member has a diameter larger than the diameter of the tine hole in the mounting clip at the greatest diameter of the retaining member (as shown/taught above; alternately, as shown below in the combination, Luther, fig 3).

[AltContent: textbox (Tine shaft diameter is smaller than the tine hole diameter)][AltContent: textbox (greatest diameter of the retaining member larger than the tine hole )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    206
    181
    media_image3.png
    Greyscale

In both prior art the dimensions are met, the tine hole can be any hole in the mounting clip, since there is no positive and distinctive structural recitation claimed to the contrary.




[AltContent: textbox (Alternate swedged portion)][AltContent: textbox (the retaining member within a cavity of the swedged portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image11.png
    248
    111
    media_image11.png
    Greyscale

11. (original) The assembly of claim 1 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion (marked up) above a tine hole (6) of the mounting clip (shown/taught above).  




[AltContent: textbox (a molding positioned around the tine extending upwardly from a top surface of the base of the elongated channel)][AltContent: arrow]
    PNG
    media_image11.png
    248
    111
    media_image11.png
    Greyscale



20. (new) The assembly of claim 1 further comprising a molding positioned around the tine and extending upwardly from a top surface of the base of the elongated channel (shown/taught above).  

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishbaugh (3401515) & Luther et al (3226922), in view of Wood (3531927).

Fishbaugh & Luther combination teaches the claimed invention, except a protruding portion, or an alternate swedged portion (one interpretation is discussed above) and relative dimensions:



9. The assembly of claim 8 further comprising a protruding portion of the retaining member configured to have a diameter smaller than the diameter of the tine hole of the mounting clip and larger than the diameter of the shaft.  

10. The assembly of claim 9 wherein the protruding portion is configured to permit the shaft to move along the length of the difference in diameter between the shaft and the tine opening (not shown).

11. (original) The assembly of claim 1 wherein the retaining member is configured to substantially reside within a cavity of the mounting clip having a swedged portion (alternate swedged portion has already been addressed above; however, to expedite prosecution a more limiting interpretation is also addressed) above a tine hole of the mounting clip.  



Wood teaches that it has been old and well known in the art to use a tine shaft receiving socket or a protruding portion and/or a swedged portion: 

[AltContent: textbox (socket/protrusion/swedge )][AltContent: arrow]
    PNG
    media_image5.png
    418
    245
    media_image5.png
    Greyscale


	“(4) The block is formed with an opening in register with but of a smaller size than the socket, and the end portion of a raking tooth is inserted in the socket through the opening so that a portion of the block surrounding the opening frictionally grips the tooth and holds it in place. A major portion of the tooth projecting outwardly from the socket and block is longitudinally curved. The tooth is prevented from turning in the socket either by a transversely elongated cross-section or by a longitudinal curvature of the socket and socketed tooth portion.
(5) This invention relates to new and useful improvements in rotary raking wheels of the general type used on side delivery rakes or the like, and in particular the invention concerns itself with resiliently yieldable mounting of a raking tooth on the rim of the wheel, which mounting affords the tooth a certain amount of controlled movement so that it does not become bent, broken or otherwise damaged during the raking operation.”


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tine assembly of Fishbaugh & Luther combination with the teachings of Wood, because the socket or swedged portion and/or a protruding portion affords the tooth a certain amount of controlled movement as claimed, so that the tine shaft does not become bent, broken or otherwise damaged (quote above in Wood).

With respect to the relative dimensions:

It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the diameters of Fishbaugh & Luther combination as claimed, because a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results, a person of ordinary skill would have found it obvious.
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).




Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.

Applicant argues that in an earlier application #14/254,281, the Office found the subject matter allowable over Fishbaugh, therefore the rejection should be withdrawn in the current application as well. 

The following table lists the allowable claim of application ‘281 and current application ‘471:

Application #16/736,471
Application #14/254,281
1. A mounting clip, comprising: 
an elongated channel that extends the length of the mounting clip and having a first end, a central portion, and a second end, wherein the elongated channel engages a wheel rim along the length of the elongated channel; 
the elongated channel having a base and radially extending flanges, 
wherein the flanges are configured to extend opposing sides of the wheel rim; 
at least two laterally widened sections along the elongated channel; 
wherein at least one end of the elongated channel extends beyond one of the laterally widened sections; 
a plurality of teeth assemblies having tines are secured to the mounting clip such that the tines extend radially outward around the circumference of the wheel rim and in the opposite direction of and in parallel-spaced alignment to the radially extending flanges; 
the tines each extend between a first end and a second end; and
the tine having a ball-shaped retaining member at the first end.
12. A mounting clip, comprising: 
an elongated channel that extends the length of the mounting clip and having a first end, a central portion, and a second end, wherein the elongated channel engages a wheel rim along the length of the elongated channel; 
the elongated channel having a base and radially extending flanges, 
wherein the flanges are configured to extend opposing sides of the wheel rim;    
at least two laterally widened sections along the elongated channel;
wherein at least one end of the elongated channel extends beyond one of the laterally widened sections; 
a plurality of teeth assemblies having tines are secured to the mounting clip such that the tines extend radially outward around the circumference of the wheel rim and in the opposite direction of and in parallel-spaced alignment to the radially extending flanges.



Double patent rejection would not apply, because the differences between the two applications as outlined above. Since the ‘281 application, a further search and re-examination was required.  

Applicant’s reliance on the allowance of the previous application is not germane.  Thus, applicant’s argument is not persuasive.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Applicant’s argument with respect to the amended claim 12, the “a substantially 150°angle”:
Applicant’s specification provides support for the claimed “substantially 150°” as:
“the first section 54 and the second section 56 form an approximately 150° angle.”

[AltContent: textbox (a bend of approximately 150° (applicant’s figure))][AltContent: connector][AltContent: connector][AltContent: textbox (a bend of approximately 150° )][AltContent: connector][AltContent: connector][AltContent: ][AltContent: connector][AltContent: arc]
    PNG
    media_image1.png
    270
    261
    media_image1.png
    Greyscale

[AltContent: arc]
    PNG
    media_image12.png
    295
    491
    media_image12.png
    Greyscale

It is unclear how the applicant determined the angle of the prior art is 140°; however, as shown above the bend angle of the prior art is approximately the same as the applicant’s, i.e. 150°.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)
The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hofer (3921376) teaches that is has been known:

[AltContent: textbox (Retaining member engages a mounting clip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft extending from a retaining member)][AltContent: arrow]
    PNG
    media_image13.png
    233
    246
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    107
    289
    media_image14.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671